DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/767,947 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of instant application 16/767,947 claims an automatic pressing jig apparatus for closely adhering a bus bar and a lead assembly provided in a battery module to each other (“An automatic pressing jig apparatus that closely contacts a lead assembly and a bus bar provided in a battery module to each other”, claim 1 of copending application 16/768,018; the jig holds the lead assembly and bus bar together such that they are adhered to each other), the automatic pressing jig apparatus comprising: 
a plurality of pressing units configured to simultaneously press a plurality of bus bars provided in the battery module, the plurality of pressing units pressing an end portion of the lead assembly from an upper portion of the bus bar among the plurality of bus bars so that the lead assembly does not protrude through a lead slit of the bus bar; (“a plurality of contacting units configured to simultaneously press each of a plurality of bus bars provided in the battery module and press an end of the lead assembly from a top of the plurality of bus bars to prevent the lead assembly from protruding from a surface of the plurality of bus bars; a pair of pressing units connected to the plurality of contacting units and configured to adjust a pressing force of the plurality of contacting units with respect to the plurality of bus bars”, claim 1 of copending application 16/768,018; the contacting units may be considered portions of the pressing units, such that the pressing units press an end portion of the lead assembly via the contacting units; a pair of pressing units is two, i.e. a plurality);
a support plate connected to one end portion of the plurality of pressing units to support the plurality of pressing units (“a support frame supporting the pair of pressing units”, claim 1 of copending application 16/768,018; in order to support the pair of pressing units, the support frame must be connected directly or indirectly to at least one end portion of the pressing units);
and a distance adjusting unit connected to the support plate to move the support plate so that the plurality of pressing units are moved away from or closer to the battery module (“and a distance adjusting unit connected to the support frame and configured to ascend or descend the support frame to move the plurality of contacting units away from or close to the battery module”, claim 1 of copending application 16/768,018; ascending and descending are species of movement).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 1-11 would be allowable if a terminal disclaimer is filed to overcome the provisional nonstatutory double patenting rejection.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 claims a jig apparatus with a support frame, distance adjusting units, and pressing units configured to press an end of a lead assembly to prevent the lead assembly from protruding through a lead slit of the busbar.
The closest prior art is Lee (US 2019/0386283 A1) which has a jig 100, pressing units 160 which press against the busbar 34 ([0067]-[0072], figs. 8-11). Lee does not teach a distance adjusting unit, and specifically Lee does not teach that the pressing units are configured to press an end of the lead assembly. Since the laser welder shown in fig. 11 forms a weld at the end of the leads 15, any modification to configure the pressing unit to press an end of the lead assembly would interfere with the welding operation. 
Other prior art teaches battery module structures which teach away from a welding jig with a pressing unit that presses the ends of the lead assembly to prevent the lead assembly from protruding above the busbar. Ishimaru et al. (JP 2018/006215 A, cited on IDS of 28 May 2020) teaches a welding device and a battery module with a lead assembly that is bent and a busbar which lies over the bent portion of the lead assembly (Abstract, fig. 5). Since the leads do not penetrate the busbar at all, there is no need for a pressing unit to prevent the leads from protruding. Lorentz et al. (US 2018/0277807 A1) teaches a battery module with tabs 12 protruding through bus bar 10, and a clamp or jig 40 (fig. 9). However, the tabs of Lorentz are intentionally meant to protrude through the slits, in one case so that the protruding portion of the tab provides welding filler, and in another case to enable a fillet weld ([0031], [0032], figs. 4 and 5). A pressing unit to press the ends of the lead assembly would be undesirable.
Claim 1 is allowable over the prior art, and claims 2-11 are allowable as dependents of claim 1.

Response to Arguments
Applicant’s arguments, see p. 5-6, "Rejection under 35 U.S.C. 112", filed 20 October 2022, with respect to the rejection of claims 1-11 have been fully considered and are persuasive.  The rejection of claims 1-11 under 35 U.S.C. 112(b) of 20 June 2022 has been withdrawn. The amendments to claim 1 replacing “pressing units” and “distance adjusting unit” with “pressers” and “distance adjuster”, respectively, has overcome the interpretation under 35 U.S.C. 112(f).
Applicant's arguments, see p. 6, “Double Patenting”, filed 20 October 2022 have been fully considered but they are not persuasive. 
The Examiner agrees that the pressers of the instant application are akin to the contactors of copending application 16/768,018. Since the contactors of the copending application are configured to press the bus bars, the contactors read on the pressers of the instant application.
Applicant argues that copending application 16/768,018 recites additional limitations for the pressers. However, the copending application still reads on the instant application, and the mere presence of additional limitations in the copending application does not affect the double patenting rejection of the instant application. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katharine (Kate) A. Caughron whose telephone number is (571)270-5733. The examiner can normally be reached Monday through Thursday, 8:00 AM to 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KATHARINE A CAUGHRON/Examiner, Art Unit 1728                      

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728